MEMORANDUM**
Mauricio Antonio Paredes appeals the district court’s denial of his petition for habeas corpus relief. See 28 U.S.C. § 2254. We dismiss the appeal.
Because Paredes did not file his Notice of Appeal within thirty days of the entry of judgment on February 16, 2006,1 and did not file his Fed.R.Civ.P. 60(b) motion within ten days after the entry of that judgment,2 we do not have jurisdiction over this appeal. See 28 U.S.C. § 2107(a); United States v. Sadler, 480 F.3d 932, 937 (9th Cir.2007).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Fed. R.App. P. 4(a)(1).


. See Fed. R.App. P. 4(a)(4)(A)(vi). The so-called mailbox rule does not apply because Paredes did not even sign the motion papers until after the requisite ten days had passed. See Fed. R.App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 2385, 101 L.Ed.2d 245 (1988); Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004). Moreover, no statement in the motion or evidence indicated that his receipt of the judgment itself was delayed.